    Case 1:20-cv-00367-NT Document 6 Filed 10/30/20 Page 1 of 3                     PageID #: 113




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE



    HUGUETTE NICOLE YOUNG,                         )
                                                   )
                         Plaintiff,                )
                                                   )
    v.                                             ) Docket No. 1:20-cv-00367-NT
                                                   )
    AARON FREY, in his official capacity           )
    as Attorney General of Maine,                  )
                                                   )
                         Defendant.                )


                               MEMORANDUM AND ORDER

         On October 8, 2020, Plaintiff Huguette Nicole Young filed this action for

declaratory and emergency injunctive relief against Maine Attorney General Aaron

Frey, asking me to enjoin enforcement of one of Maine’s executive orders aimed at

addressing the COVID-19 pandemic. At the same time, the Plaintiff filed a motion to

proceed in forma pauperis. 1 Pl.’s Application to Proceed In Forma Pauperis (“Pl.’s

IFP App.”) (ECF No. 3). But the Plaintiff declined to fill out the District of Maine’s

short-form application to proceed without paying fees or costs, choosing instead to file

a written memorandum detailing why she believes that the $400 filing fee should be

waived.




1        The Plaintiff also filed a motion for speedy hearing and a preliminary injunction (ECF No. 4).
    Case 1:20-cv-00367-NT Document 6 Filed 10/30/20 Page 2 of 3                         PageID #: 114




        Pursuant to § 1915(a), a person seeking leave to file in forma pauperis must

submit “an affidavit that includes a statement of all assets” the person 2 possesses and

states that “the person is unable to pay such fees or give security therefor.” 28 U.S.C.

§ 1915(a). Whether to permit an applicant to proceed in forma pauperis is within the

discretion of the district court. Id.; Diaz-Ojeda v. Toledo, 54 F.3d 764 (1st Cir. 1995).

        The Plaintiff failed to provide sufficient financial information for me to

conclude that her fees should be waived. While it is true that a pro se filer “need not

be absolutely destitute to qualify for [in forma pauperis] status,” Pl.’s IFP App. 4;

Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339 (1948), the Plaintiff has

provided no information about her assets and thus has not shown that she is unable

to afford the filing fee. See Pierce v. Collin, Civil Action No. 18-10843-FDS, 2018 WL

2709207, at *1 (D. Mass. June 4, 2018) (denying motion for leave to proceed in forma

pauperis because plaintiff filed an incomplete financial affidavit).

        The Plaintiff’s motion to proceed in forma pauperis is DENIED with leave to

refile if she submits additional information clarifying her financial state. The Plaintiff

shall submit either an amended application to proceed in forma pauperis or otherwise




2       The Plaintiff notes that 28 U.S.C. 1915(a)(1) uses the word “prisoner” and argues that
“[r]equiring a detailed financial statement from a non-prisoner pro se filer . . . violates privacy rights.”
Pl.’s IFP App. 5; see also 28 U.S.C. § 1915(a)(1) (authorizing a federal court to waive filing fees for “a
person who submits an affidavit that includes a statement of all assets such prisoner possesses that
the person is unable to pay such fees or give security therefor”). But “[i]t is commonly understood” that
the use of “prisoner” in the statute was a typographical error, and courts apply the affidavit
requirement to non-prisoners as well. Kersey v. Becton Dickinson & Co., Civil No. 16-10495-LTS, 2016
WL 4492867, at *1 (D. Mass. Aug. 25, 2016) (citing Haynes v. Scott, 116 F.3d 137, 139-40 (5th Cir.
1997)).
    Case 1:20-cv-00367-NT Document 6 Filed 10/30/20 Page 3 of 3                   PageID #: 115




pay the requisite filing fee by November 13, 2020. 3 The Plaintiff is advised that

failure to either pay the filing fee or submit a completed application within the

allotted time may result in dismissal of this action.


SO ORDERED.

                                                              /s/ Nancy Torresen_______
                                                              United States District Judge

Dated: October 30, 2020




3       If the Plaintiff is concerned about disclosing private, personal information, she may file a
redacted version of her in forma pauperis application on the docket and an unredacted copy under seal
in accordance with Federal Rule of Civil Procedure 5.2 and D. Me. Local Rule 7A.
